DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/20 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the transceiver location prediction engine" in line 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-5, 7-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zakaria et al (Pub No: 2017/0006595).

As to claim 1, Zakaria teaches a gateway server for exchanging data with a remote transceiver using an intermediate mobile gateway that transports the data between the respective data ranges of the gateway server and the remote transceiver (Zakaria, Fig 5, a IoT service 120 (gateway server) exchanging data with IoT Device (remote transceiver) via a IoT hub (mobile gateway)), said gateway server comprising: 
a transceiver for requesting participation in data transport from at least one mobile gateway and receiving data from at least one mobile gateway (Zakaria, [0108], requesting and receiving (exchanging information keys) with the IoT hub to communicate); 
a mobile gateway identifying engine for identifying a participating mobile gateway and mobile gateway information from the received data (Zakaria, [0108], a key is identified from the IoT hub for participation in communication exchange); and 
a remote transceiver interface for identifying remote transceiver information from the received data (Zakaria, [0108], identifying a new session key for the IoT hub from the exchanged symmetric key).

As to claim 2, Zakaria wherein the remote transceiver interface is further for identifying a remote transceiver requiring delivery of a data payload (Zakaria, [0106] [0099], IoT service identifies a IoT device that it has data to be processed by (requiring delivery)), and said gateway server further comprises: 
a data payload engine for identifying a data payload for delivering to an identified remote transceiver (Zakaria, [0106], a data is identified for the IoT device) ; 
a delivery engine for requesting that a participating mobile gateway delivers the data payload to the identified remote transceiver (Zakaria, [0106], identifying an IoT hub for sending the packet to); and 
a download manager for downloading, on acceptance of the delivery request, the data payload to the accepting mobile gateway for delivery to the identified remote transceiver (Zakaria, [0106][0099], the data is sent (downloaded) to the IoT hub to deliver to the IoT device).


As to claim 4, Zakaria wherein the mobile gateway information comprises one or more of: a mobile gateway identifier (Zakaria, [0106], IoT hub public key)

As to claim 5, Zakaria wherein the remote transceiver information is uploaded from a remote transceiver after the mobile gateway encounters the remote transceiver, the remote transceiver information comprising one or more of: remote transceiver state; and/or remote transceiver logged data (Zakaria, [0071][0073], the state (on/off) or logged data (temp) is uploaded to the IoT hub in proximity).

As to claim 7, Zakaria teaches a mobile gateway for enabling exchange of data between a remote transceiver and gateway server by transporting the data between the respective data ranges of the gateway server and the remote transceiver prior to intermediate exchanges (Zakaria, Fig 5, a IoT service 120 (gateway server) exchanging data with IoT Device (remote transceiver) via a IoT hub (mobile gateway)), the mobile gateway comprising: 
a transceiver for receiving requests from a gateway server to participate in data transport by sending mobile gateway information and/or remote transceiver information to the gateway server (Zakaria, [0108], receiving requests from IoT service to transport a IoT device with information (key)); 
a request engine for determining whether to accept or reject a participation request (Zakaria, [0108],a key exchange (acceptance/rejection) to setup the data exchange); and 
an upload manager for managing exchanging of data when in wireless network range of a gateway server or a remote transceiver (Zakaria, [0062], data is exchanged with a device when it comes within NFC of the IoT hub).

As to claim 8, Zakaria teaches a method in a gateway server, the gateway server for exchanging data with a remote transceiver using an intermediate mobile gateway that transports the data between the respective data ranges of the gateway server and the remote transceiver (Zakaria, Fig 5, method at a IoT service 120 (gateway server) exchanging data with IoT Device (remote transceiver) via a IoT hub (mobile gateway)), said method comprising: 
requesting participation in data transport from at least one mobile gateway (Zakaria, [0108], requesting and receiving (exchanging information keys) with the IoT hub to communicate); 
receiving data from a participating mobile gateway (Zakaria, [0108], requesting and receiving (exchanging information keys) with the IoT hub to communicate); and
 identifying, from the received data, remote transceiver information and/or mobile gateway information (Zakaria, [0108], identifying a new session key for the IoT hub from the exchanged symmetric key).

As to claim 9, Zakaria teaches further comprising: identifying a remote transceiver requiring a data payload (Zakaria, [0106] [0099], IoT service identifies a IoT device that it has data to be processed by (requiring delivery)); identifying a mobile gateway schedule that includes the identified remote transceiver's location (Zakaria, [0106], identifying an IoT hub for sending the packet to); requesting that the identified mobile gateway delivers the data payload to the identified remote transceiver (Zakaria, [0106], identifying an IoT hub for sending the packet to); and downloading, on acceptance of the delivery request, the data payload to the accepting mobile gateway for delivery to the identified remote transceiver (Zakaria, [0106][0099], the data is sent (downloaded) to the IoT hub to deliver to the IoT device).

As to claim 10, Zakaria teaches further comprising requesting that a mobile gateway moves into wireless range of a remote transceiver and exchange data with the remote transceiver (Zakaria, [0062], the service requests (by embedding code) in a hub to move into range of a sensor and exchange data via NFC).

As to claim 11, Zakaria teaches wherein two or more data payloads are included in a consolidated data payload for sending (Zakaria, [0069][0080][0108], temperature and volume level can be transmitted together to the user).

As to claim 12, Zakaria teaches wherein the same data payload request is made to more than one mobile gateway and more than one mobile gateway can deliver the payload to the remote transceiver (Zakaria, [0048], multiple hubs can deliver the data to the sensors).

As to claim 13, Zakaria teaches whereby the remote transceiver can is configured to download a whole payload from a single mobile gateway or can download portions of a payload from more than one mobile gateway (Zakaria, [0048], multiple hubs can deliver the data to the sensors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zakaria as applied to claims above, and further in view of Gosh et al (Pub No: 2017/0280279)

As to claim 3, Zakaria teaches remote transceiver location information (Zakaria, [0062], a field of the device is used).
Zakaria does not explicitly teach further comprising: a transceiver location prediction engine for collecting historical and present remote transceiver locations, for making location predictions for the identified remote transceiver based on patterns in the collected historical and/or present remote transceiver locations and for providing the location predictions to the accepting mobile gateway. 
However, Ghosh a transceiver location prediction engine for collecting historical and present remote transceiver locations, for making location predictions for the identified remote transceiver based on patterns in the collected historical and/or present remote transceiver locations and for providing the location predictions to the accepting mobile gateway (Ghosh, [0040], predicting locations of IoT device to send to gateway).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zakaria and Ghosh because it would allow for determination of if the device has moved and can stay in touch with the gateway (Ghosh, [0040]).

As to claim 6, Zakaria teaches remote transceiver location information (Zakaria, [0062], a field of the device is used).
Zakaria does not explicitly teach, wherein the transceiver location prediction engine updates the location predictions based on received remote transceiver location information.
Ghosh teaches wherein the transceiver location prediction engine updates the location predictions based on received remote transceiver location information  (Ghosh, [0040], predicting locations of IoT device to store in database).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zakaria and Ghosh because it would allow for determination of if the device has moved and can stay in touch with the gateway (Ghosh, [0040]).

As to claim 15, Zakaria teaches remote transceiver location information (Zakaria, [0062], a field of the device is used).
Zakaria does not explicitly teach whereby a data request comprises a predicted remote transceiver location, the predicted remote transceiver location based on patterns in historical and/or present remote transceiver locations.
However, Ghosh teaches whereby a data request comprises a predicted remote transceiver location, the predicted remote transceiver location based on patterns in historical and/or present remote transceiver locations. (Ghosh, [0040], predicting locations of IoT device to store in database).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zakaria and Ghosh because it would allow for determination of if the device has moved and can stay in touch with the gateway (Ghosh, [0040]).

As to claim 16, Zakaria teaches remote transceiver location information (Zakaria, [0062], a field of the device is used).
Zakaria does not explicitly teach updating the predicted remote transceiver location based on received remote transceiver location information.
Ghosh teaches updating the predicted remote transceiver location based on received remote transceiver location information (Ghosh, [0040], predicting locations of IoT device to store in database).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zakaria and Ghosh because it would allow for determination of if the device has moved and can stay in touch with the gateway (Ghosh, [0040]).


Allowable Subject Matter
Claims 14, 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (Pub No: 2012/0059903) (Fig 5 [0011]-[0013])
Wild et al (Pub No: 2018/0376448) [0081]



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469